In an action to recover *610damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rockland County (Sherwood, J.), dated September 10, 1996, which granted the defendant’s, motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. There is no evidence that the defendant had either actual or constructive notice of the substance on the floor which allegedly caused the plaintiff Kathryn Gass to fall (see, Gordon v American Museum of Natural History, 67 NY2d 836). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.